United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ellsworth, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1627
Issued: April 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2015 appellant filed a timely appeal from a February 19, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral foot and
ankle conditions due to factors of her federal employment on or before October 6, 2013.
FACTUAL HISTORY
On November 25, 2013 appellant, then a 61-year-old rural mail carrier, filed an
occupational disease claim (Form CA-2) alleging bilateral ankle and foot conditions in the
performance of duty. She attributed her conditions to walking on uneven ground while
1

5 U.S.C. § 8101 et seq.

delivering packages, walking across the workroom floor, entering and exiting her delivery
vehicle, and the effects of a January 16, 2004 traumatic foot injury under File No. xxxxxx520.
Appellant stopped work on November 22, 2013.
Appellant was seen by Dr. Richard Hines, an attending Board-certified family
practitioner. On November 22, 2013 Dr. Hines diagnosed right foot pain “possibly related to
work.” He prescribed an immobilizer boot and physical therapy. In a December 12, 2013 report,
Dr. Hines diagnosed right plantar fasciitis with no history of preexisting injury or impairment.
He checked a box marked “no” indicating that appellant had “no apparent injury” related to her
employment. Dr. Hines limited appellant to sedentary duty.
In a February 10, 2014 letter, OWCP advised appellant of the additional evidence needed
to establish her claim, including a detailed description of the work factors alleged to have caused
or contributed to the claimed conditions, and a narrative report from her attending physician
explaining how and why those duties would cause plantar fasciitis or any other condition. It
afforded appellant 30 days to submit such evidence.
In response, appellant submitted her February 20, 2014 statement, attributing the claimed
foot and ankle conditions to walking on uneven ground, entering and exiting her delivery vehicle
10 to 15 times a day, engine vibrations, and “bouncing around” in her delivery vehicle. She
explained that she experienced increased symptoms while at work. Appellant participated in
physical therapy while off work from November 22, 2013 to January 26, 2014, which reduced
her symptoms.
Her lower extremity lameness returned after she resumed work on
January 27, 2014.
Appellant’s supervisor provided a February 19, 2014 statement acknowledging that he
did “see how getting in and out of a postal vehicle would cause injury to her good ankle,” and
that appellant did walk on uneven ground in the performance of duty. The supervisor contended,
however, that appellant did not file an accident report or “pinpoint when this happened.”
By decision dated March 11, 2014, OWCP denied the claim, finding that causal
relationship had not been established. It accepted that the identified work factors occurred as
alleged. However, the medical evidence did not explain how and why those factors would cause
a foot or ankle condition.
On April 2, 2014 appellant requested a review of the written record by an OWCP hearing
representative. She submitted additional medical evidence in support of her claim.
In a November 22, 2013 report, Dr. Hines related appellant’s account of the onset of right
foot pain two weeks before with no apparent injury. November 22, 2013 x-rays of the right
ankle showed mild osteoarthritis, arthritic changes in multiple joints in the midfoot and hind foot
since a June 11, 2010 study, and a small inferior calcaneal spur unchanged since the June 11,
2010 study. Dr. Hines diagnosed right foot and ankle pain with a markedly antalgic gait. He
pared a medial foot callous and prescribed a walking boot. Dr. Hines diagnosed right plantar
fasciitis on December 12, 2013. Appellant’s symptoms persisted through December 2013.
Dr. Hines released appellant to part-time work on January 9, 2014.

2

Dr. Gregory Pomeroy, an attending Board-certified orthopedic surgeon, provided a
January 23, 2014 report noting a midfoot loss of medial longitudinal arch when standing, full
range of motion of the right foot and ankle, and a normal gait. He diagnosed right plantar
fasciitis and an acquired equinus deformity of the right foot. Dr. Pomeroy released appellant to
full duty as of January 27, 2014.
In a January 26, 2014 report,2 Dr. Hines explained that appellant’s right foot and ankle
pain were caused by plantar fasciitis, with osteoarthritis as a secondary cause. He opined that the
medical evidence substantiated that appellant’s duties aggravated her conditions but did not
cause them.
By decision dated November 4, 2014, an OWCP hearing representative set aside the
March 11, 2014 decision and remanded the case to refer appellant, the medical record, and a
statement of accepted facts (SOAF) to a second opinion physician. The SOAF noted that
appellant’s duties required prolonged walking over uneven ground and lifting and carrying up to
70 pounds. OWCP requested that the specialist provide a detailed, well-reasoned opinion
regarding whether the accepted factors caused or aggravated the claimed conditions.
On January 21, 2015 OWCP obtained a second opinion from Dr. Philip R. Kimball, a
Board-certified orthopedic surgeon. Dr. Kimball reviewed the medical record and statement of
accepted facts. He noted a history of a 2004 occupational left ankle sprain and left knee
dislocation. Appellant asserted that she had not “walked right” since that injury. Dr. Kimball
also summarized appellant’s treatment from November 2013 to January 2014, and noted the
recent onset of bilateral lower extremity edema. On examination he observed bilateral pes
planus, a right forefoot varus deformity, bunion formation, and a hammer toe of the right second
toe. Dr. Kimball diagnosed advanced degenerative arthritis of the midfoot bilaterally, resolved
right foot and ankle pain, bilateral flat foot deformity, a right forefoot varus deformity, and
bilateral varus deformity of the knees. He opined that appellant did not have plantar fasciitis.
Dr. Kimball opined that, based on the medical record and objective clinical findings, appellant’s
duties as a letter carrier did not cause or aggravate any of the diagnosed conditions.
By decision dated February 19, 2015, OWCP denied appellant’s claim finding that causal
relationship was not established based on Dr. Kimball’s opinion as the weight of the medical
evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to

2

Dr. Hines provided a copy of the report to OWCP on April 2, 2014.

3

the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.5 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
Appellant claimed that she sustained bilateral foot and ankle conditions due to prolonged
walking and use of a delivery vehicle. In support of her claim, appellant submitted reports from
Dr. Hines, an attending Board-certified family practitioner. Dr. Hines diagnosed right plantar
fasciitis and degenerative arthritis of the right midfoot. He opined that, although there was no
distinct traumatic incident, objective findings supported that the accepted work factors, including
prolonged walking over uneven ground, aggravated the diagnosed conditions. Dr. Pomeroy, an
attending Board-certified orthopedic surgeon, confirmed the presence of plantar fasciitis, pes
planus, and an acquired equinus deformity.
OWCP obtained a second opinion from Dr. Kimball, a Board-certified orthopedic
surgeon, who observed pes planus, degenerative arthritis, and an equinus deformity of the right
foot. Dr. Kimball opined, however, that appellant did not have plantar fasciitis. He further
opined that her work duties did not cause or aggravate her conditions. Dr. Kimball indicated that
there were no objective findings to support that appellant’s work duties caused or aggravated the

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

20 C.F.R. § 10.5(q).

6

Solomon Polen, 51 ECAB 341 (2000).

4

diagnosed conditions. OWCP denied the claim by decision dated February 19, 2015, according
Dr. Kimball the weight of the medical evidence.
The Board finds that Dr. Kimball provided extensive rationale, fortified by objective
findings, explaining that work factors did not cause or aggravate the diagnosed bilateral ankle
and foot problems. Also, his opinion was based on the complete medical record and a SOAF.
As such, his opinion constitutes the weight of the medical evidence.
In contrast, the opinions of Dr. Hines and Dr. Pomeroy are insufficient to meet
appellant’s burden of proof, as neither physician provided medical rationale supporting causal
relationship. Neither physician explained the pathophysiologic effects of appellant’s work
activities on her feet or ankles. In the absence of such rationale, their opinions are insufficient to
meet appellant’s burden of proof.7
Appellant has not presented any rationalized medical evidence, based on a complete
medical record, establishing a causal relationship between her bilateral foot conditions and
factors of her federal employment. Thus, she has not met her burden of proof. On appeal
appellant asserts that Dr. Kimball’s opinion could not represent the weight of the medical
evidence as he did not examine her until she had returned to work for one year. She contends
that work factors caused her bilateral foot conditions. As found, however, appellant’s physicians
did not explain how or why work factors would cause or aggravate the claimed conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP, within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral foot
and ankle conditions due to factors of her federal employment on or before October 6, 2013.

7

Deborah L. Beatty, 54 ECAB 340 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 19, 2015 is affirmed.
Issued: April 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

